F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                  April 25, 2006
                                     TENTH CIRCUIT                            Elisabeth A. Shumaker
                                                                                  Clerk of Court

 CHARLES W. SIMPSON,

           Petitioner - Appellant,

                                                               No. 05-3394
           v.                                         (D. Ct. No. 03-CV-3209-RDR)
                                                                 (D. Kan.)
 COMMANDANT, United States
 Disciplinary Barracks,

           Respondent - Appellee.


                                 ORDER AND JUDGMENT*


Before TACHA, Chief Circuit Judge, HARTZ, and TYMKOVICH, Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel has

determined unanimously that oral argument would not be of material assistance in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The

case is therefore ordered submitted without oral argument.

       This petition is brought pursuant to 28 U.S.C. § 2241 by Petitioner-Appellant

Charles W. Simpson, who is incarcerated at the United States Disciplinary Barracks in Ft.


       *
        This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. This court generally disfavors the citation of orders ;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
Leavenworth, Kansas and proceeds pro se. We therefore construe liberally all of the

issues raised in Mr. Simpson’s petition. See Haines v. Kerner, 404 U.S. 519, 520 (1972).

       Mr. Simpson was convicted of an indecent assault, attempted rape, obstruction of

justice, and forcible sodomy by a general court martial in late 1996 and early 1997. He

was sentenced to a reduction in his classification, forfeiture of all pay and allowances,

confinement for twenty years, and a dishonorable discharge. Mr. Simpson appealed his

sentence in the Army Court of Criminal Appeals and the Court of Appeals for the Armed

Forces. Mr. Simpson now seeks relief under 28 U.S.C. § 2241 on several grounds related

to pretrial motions, a lesser included offense instruction, alleged bias on the part of the

military judge, and failures of defense counsel.

       Federal courts have very limited authority to review decisions made by the courts-

martial. Burns v. Wilson, 346 U.S. 137, 139, 142 (1953); Roberts v. Callahan, 321 F.3d

994 (10th Cir. 2003). Specifically, when a military tribunal has dealt “fully and fairly”

with an issue raised in a habeas petition, “it is not open to a federal civil court to grant the

writ simply to re-evaluate the evidence.” Burns, 346 U.S. at 142. We consider an

allegation to have received full consideration when an issue is briefed and argued before a

military board of review, even if the claim is summarily disposed of. Watson v.

McCotter, 782 F.2d 143, 145 (10th Cir. 1986). We have fully reviewed the record in this

case and agree with the District Court that the claims that Mr. Simpson raises in this

habeas proceeding were presented to and considered by the military courts. We have no


                                              -2-
basis to conduct additional review of Mr. Simpson’s claims for relief in this proceeding.

Accordingly, the petition for habeas corpus is dismissed. All relief is denied.


                                          ENTERED FOR THE COURT,


                                          Deanell Reece Tacha
                                          Chief Circuit Judge




                                            -3-